DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 8/13/20 and the amendment of claims has been entered.  


Election/Restrictions
Applicant’s election without traverse of Group II, claimed in claims 11-24, 26-38 in the reply filed on 7/18/21 is acknowledged.
Claims 1, 6-7, 9, 40, 42-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
	

Claims 11-24 and 26-38 are under consideration.


Terminal Disclaimer
The terminal disclaimer filed on 8/13/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/680,294 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections-Withdrawn
	The rejection of claims 1-2, 6-8, 11, 15, 22-24, 27-31, 35-36 and 38 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2003/0175398, cited on the IDS) in view of Ravindra et al. (“Carbonated fermented dairy drink-effect on quality and shelf-life” J Food Sci Technol. 2014 Nov; 51 (11):3397-3403) is withdrawn due to amendment of the claims. 

The rejection of claims 1-2, 6-9, 11-16, 18-24, 26-36 and 38 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2003/0175398) and Ravindra et al. in view of Xu et al. (US 2011/0151059) is withdrawn due to amendment of the claims. 

The rejection of claim 1-2, 6-8 ,11, 15, 22-25, 27-31, 35-37 and 38 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. and Ravindra et al. in view of Gamay (US 2009/0041897) is withdrawn due to amendment of the claims.  

The rejection of claims 1-2, 6-8 ,11, 15, 17, 22-24, 27-31, 35, 36 and 38 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al.  and Ravindra et al. in view of Matheson (“ask...The Gas Professionals" copyright 2014, cited in the previous Office Action) is withdrawn due to amendment of the claims. 

The rejection of claim 40 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. and Ravindra et al. in view of Xu et al. and Hanover et al. (“Manufacturing, composition and applications of fructose”; Am J. clin Nutr 1993; 58(suppl):724s-32s) is withdrawn due to amendment of the claims. 

 The rejection of claim 42 under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. in view of Xu et al. and Hanover et al. (“Manufacturing, composition and applications of fructose”; Am J. clin Nutr 1993; 58(suppl):724s-32s) is withdrawn due to amendment of the claims. 

	The rejection of claims 1-2, 6-9, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No.  16/680,294 (reference application) is withdrawn due to filing of a TD.

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 depend from claim 11 and recite the limitation "wherein the stabilizing preservative is".  There is insufficient antecedent basis for this limitation in the claim because claim 11 does not recite a stabilizing preservative. 

Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 15, 18-19, 22-24, 26-31, 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2003/0175398, cited on the IDS) in view of Gamay (US 2009/0041911).  This is a NEW rejection necessitated by amendment.
With respect to claim 11, Ogasawara et al. teach a stable acidic milk drink composed of acidic milk and collagen peptides obtained by hydrolyzing collagen and stabilizers (Abstract). Ogasawara et al. teach the collagen peptides are produced by hydrolyzing collagen from connective tissues such as the skin and bones of animals such as pigs and cows [0013 and 0015]. Ogasawara et al. teach the amount of collagen in the acidic milk drink is 0.01-5 weight % and more preferably 0.1-1% of the final product is applicable [0021]. 0.01-1% is equivalent to 1-10 g/L. Ogasawara et al. teach the acidic milk drink was prepared by mixing 20 parts by weight of skim milk powder to 80 parts per weight of water. The acidic milk base was mixed with a syrup comprising 0.3% collagen peptides which is equivalent to 3g/L (Example 1 [0044]).  Example 1 also includes mannitol, pectin and aspartame (Example 1 [0044]), meeting the limitation of “at least one additive” (claim 11). Pectin meets the limitation of “preservative” (claim 15) and aspartame meets the limitation of “sweetener” and “low caloric” sweetener (claims 22 and 23). 
Ogasawara et al. do not teach the beverage comprises vegetable juices or prebiotic. However, the teachings of Gamay cure these deficiencies.
Gamay teaches a nutritional beverage (Abstract). In particular, Gamay teaches nutritional beverages for joint care and/or skin care and may include 0.5-10% hydrolyzed collagen [0047] and Example 7). Gamay also teaches the dilution fluid for the nutritional compositions includes vegetable juice (claim 7). Gamay also teaches nutritional supplements may be added to the beverage, such as prebiotic and probiotics (claims 11,31,49 and [0040]). 
With respect to claims 11 and 37, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to add vegetable juice and prebiotic to the hydrolyzed collagen beverage of Ogasawara et al. because Gamay teaches vegetable juice for use as a diluent fluid and prebiotics for nutritional beverages.  The ordinary skilled artisan recognizing the nutritional benefits of vegetable juice, probiotics, and prebiotics, would have been motivated to include these because all are generally regarded as safe in beverages and the nutritional benefits of each of these are well-known in the art. There is a reasonable expectation of success give that vegetable juice, prebiotics and probiotics are common additives for nutritional beverages. 
With respect to claims 18 and 19, Gamay teaches the composition comprises vegetable derived colors (claim 13, 33, 43 and [0053]). 

With respect to claim 24, Ogasawara et al. teach Example 4, which comprises 0.3% collagen, fructose, pectin and strawberry juice [0092], meeting the limitation of “fruit juice”. 
With respect to claim 26, Gamay teaches and claims the composition comprises citric acid, which is E330 ([0050, 0077], Ex. 1, 2, 6, 7 and claims 15, 35 and 53)

With respect to claim 27, Ogasawara et al. teach the addition of carboxymethylcellulose, which is a common thickening agent ([0018, 0020] and claims 3 and 9).
With respect to claim 28, Ogasawara et al. teach and claim the acidic milk drink comprises a stabilizer (claims 1, 3, [0001, 0007], Ex. 1).
With respect to claim 29, Ogasawara et al. teach that pectin particularly improves flavor of acidic milk drinks when used together with a low molecular weight collagen peptide [0019], meeting the limitation of “flavor enhancer”.
With respect to claim 30, Ogasawara et al. teach the acidic milk drink comprises vitamins. Example 3 comprises water, collagen (0.3%) and Vitamins B6, B12 and C [0083]. 
With respect to claim 31, Ogasawara et al. teach the acidic milk drink can also contain minerals, such as calcium lactate, calcium gluconate, calcium pantothenate, magnesium compounds and zinc compounds [0027]. Example 5 discloses the acidic milk drink comprises 0.3% collagen, water and calcium lactate [0103].
With respect to claim 34, Ogasawara et al. teach the acidic milk drink is prepared using skim milk powder. Skim milk powder comprises proteins (Examples 1-5). Ogasawara et al. teach the skim milk powder is dissolved 20 parts by weight to 80 parts per weight, 10 parts per weight to 90 parts per weight, 24 parts per weight to 76 parts per weight and 5 parts per weight to 95 parts per weight. The concentration of the active ingredient in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Ogasawara et al. teach a beverage comprising water and hydrolyzed collagen and skim milk proteins. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of hydrolyzed whey, to arrive at the dose range of claim 34.
With respect to claim 35, Ogasawara et al. teach the acidic milk drink is prepared using skim milk powder. Skim milk is a dairy component. 
With respect to claim 36, Example 3 discloses an example of an acidic milk drink comprising water, 0.3% collagen peptides and lactococcus lactis, which is a probiotic [0079-0083].
With respect to claim 38, Ogasawara et al. teach the acidic milk drink can also comprises herb extracts, meeting the limitation of “an extract” [0027]. 




Claims 11-16, 18-24 and 26-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2003/0175398, cited on the IDS) and Gamay (US 2009/0041911) in view of Xu et al. (US 2011/0151059).\.  This is a NEW rejection necessitated by amendment.
The teachings of Ogasawara et al. and Gamay are presented above in detail. Although Ogasawara et al. teach the beverage contains preservatives, the reference does not specify a stabilizing preservative. The teachings of Xu et al. cure this deficiency. 
With respect to claims 12 and 13, Xu et al. teach a beverage comprising water and hydrolyzed collagen (Tables 1,2 and 4). Xu et al. also teach the preservatives may be used in the beverage and include potassium sorbate [0051]. As evidenced by the instant specification, potassium sorbate is a chemical substance which dissolute in the beverage and are only part of its content (p. 10). Xu et al. teach potassium sorbate for beverage preservation of exemplary embodiments [0053].
It would have been obvious to person of ordinary skill in the art to optimize the preservative in the collagen beverage of Ogasawara et al. A person of ordinary skill in the art would be motivated to use potassium sorbate as the preservative used to preserve the beverage because Xu et al. teach potassium sorbate beverage preservation of exemplary embodiments. There is a reasonable expectation of success given that Xu et al. teach preservation of collagen beverages. Moreover, potassium sorbate is a well-known preservative commonly used in the art. 
With respect to claim 14, Xu et al. teach that the stabilizing preservative includes dimethyl dicarbonate [0051]. As evidenced by the instant specification, dimethyl dicarbonate is a chemically active substance that is used in the production of the beverage but dissolves other ingredients (p. 10). 
With respect to claim 16, Xu et al. teach methods of beverage preservation include aseptic packaging and/or heat treatment or thermal processing steps such as hot filling and tunnel pasteurization [0053]. 
With respect to claims 18, 19, 20 and 21, Xu et al. teach that colorants can be added to the beverage [0015]. Xu et al. teach a formulation comprising .2623 wt. % color and flavor blend (Table 1). Xu et al. teach the beverages do not contain anything artificial or synthetic and raw materials for a natural ingredient exists or originates in nature. Therefore, the colorant would be organic and derived from nature, such as vegetables, fruits or animals. The concentration of an ingredient in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Xu et al. teach a beverage comprising water and hydrolyzed collagen and color and flavor blend at a concentration of .26 wt. %. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of the colorant to arrive at the dose range of claims 20 and 21.  
With respect to claim 32, the beverage comprises electrolytes [0002, 0033,0035,and 0040]. 
With respect to claim 33, Xu et al. L-alanine and glycine can be added to the beverage as sweeteners [0045]. 


Claims 11, 15, 17-19, 22-24, 26-31, 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2003/0175398, cited on the IDS) and Gamay (US 2009/0041911) in view of Matheson (“ask...The Gas Professionals" copyright 2014, cited in the previous Office Action). This is a NEW rejection necessitated by amendment of claim 1.
The teachings of Ogasawara et al. and Gamay are presented above in detail. 
Ogasawara et al. and Gamay do not teach the beverage comprises a packaging gas. However, the teachings of Matheson cures this deficiency.
Matheson teaches recommended gas mixtures for food and beverage packaging. Matheson teaches that 100% Nitrogen is the recommended gas mixture for liquid beverages. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to package the collagen beverage of Ogasawara et al. and Gamay with 100% Nitrogen because Matheson teaches 100% Nitrogen is the recommended packing gas for liquid beverages. There is a reasonable expectation of success given that Matheson recommends 100% Nitrogen and packaging gases are commonly used and well known in the art to preserve the flavor, color and clarity of packaged beverages. 
Response to Arguments
Applicant's arguments filed 8/13/20 have been fully considered but they are not persuasive. The arguments pertaining to the references used and claims under consideration will be addressed. The arguments to claims that are currently withdrawn will not be addressed. 
Applicants argue that Ogasawara and Xu do not teach a beverage comprising vegetable juice or vegetable juice concentrate. Applicants argue that Gamay does not cure this deficiency. Applicants argue that Gamay teaches a joint care composition comprising other agents. Applicants argue that the other references do not cure the deficiencies of the primary reference. 
This arguments is not persuasive. It should be noted that the new Gamay reference is suggestive of compositions comprising collagen and vegetable juice. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/           Examiner, Art Unit 1654